
	
		I
		112th CONGRESS
		1st Session
		H. R. 1691
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To clarify the application of section 14501(d) of title
		  49, United States Code, to prevent the imposition of unreasonable
		  transportation terminal fees.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Unreasonable Fees
			 Act.
		2.FindingsCongress finds as follows:
			(1)Several airports
			 and other transportation terminals continue to charge or have imposed fees on
			 all for-hire vehicles, regardless of whether the vehicle is providing
			 interstate or intrastate transportation.
			(2)The imposition of
			 such fees unreasonably burdens direct for-hire vehicles, many of whom are small
			 businesses struggling to survive in these difficult economic times.
			3.Prevention of
			 unreasonable feesSection
			 14501(d) of title 49, United States Code is amended—
			(1)in paragraph (1),
			 by striking on account of the fact that a motor vehicle and
			 inserting to be paid with respect to a motor vehicle
			 that;
			(2)by redesignating
			 paragraphs (2) and (3) as paragraph (3) and (4), respectively;
			(3)by inserting after
			 paragraph (1) the following:
				
					(2)Transportation
				terminal fees prohibitedAn operator of a transportation terminal
				that, at any time after the date of enactment of the
				Prevention of Unreasonable Fees
				Act, uses any Federal funds for the construction, expansion,
				renovation, or other capital improvement of such transportation terminal, or
				for the purchase or lease of any equipment installed in such transportation
				terminal or on its property, may not charge any fee to a provider of
				prearranged ground transportation service described in paragraph (1),
				except—
						(A)a fee charged to
				the general public for access to, or use of, any part of the transportation
				terminal;
						(B)a fee for the
				availability of ancillary facilities at the transportation terminal that is
				reasonable in relation to the costs of operating the ancillary facilities;
				or
						(C)a fee for such
				access, use, or availability that the Secretary has approved in advance after
				making a determination that the fee is reasonable, nonburdensome,
				nondiscriminatory, necessary, and appropriate to the provision of prearranged
				ground transportation
				service.
						;
			(4)by amending
			 paragraph (3), as redesignated, to read as follows:
				
					(3)DefinitionsIn
				this section:
						(A)Ancillary
				facilitiesThe term ancillary facilities includes
				restrooms, vending machines, monitoring facilities that advise parties
				accessing the transportation terminal of arrivals or departures of aircraft,
				buses, trains, ships, or boats, and such other facilities determined by the
				Secretary to be necessary, appropriate, desirable, or useful to the business of
				providing prearranged ground transportation service.
						(B)Intermediate
				stopThe term intermediate stop, with respect to
				transportation by a motor carrier, means a pause in the transportation in order
				for 1 or more passengers to engage in personal or business activity if the
				driver providing the transportation to such passengers does not, before
				resuming the transportation of at least 1 of such passengers, provide
				transportation to any other person not included among the passengers being
				transported when the pause began.
						(C)Transportation
				terminalThe term transportation terminal means any
				airport, port facility for ships or boats, train station, or bus terminal,
				including any principal building and all ancillary buildings, roads, runways,
				and other facilities.
						;
				and
			(5)in paragraph (4),
			 as redesignated—
				(A)in subparagraph
			 (B)—
					(i)by
			 striking an airport, train, or bus and inserting a
			 transportation; and
					(ii)by
			 striking and at the end;
					(B)by redesignating
			 subparagraph (C) as subparagraph (D);
				(C)by inserting after
			 subparagraph (B) the following:
					
						(C)as prohibiting or
				restricting a transportation terminal operator from requiring vehicles that
				cannot safely use parking facilities that are otherwise available to the
				general public to use segregated facilities, if the fee for such facilities is
				not more than the amount charged to the public for similar
				facilities;
						;
				(D)in subparagraph
			 (D), as redesignated, by striking the period at the end and inserting ;
			 or; and
				(E)by inserting after
			 subparagraph (D), as redesignated, the following:
					
						(E)as restricting the
				right of any State or political subdivision of a State to require a license or
				fee (other than a fee by a transportation terminal operator prohibited under
				paragraph (2)) with respect to a vehicle that is providing transportation not
				described in paragraph
				(1).
						.
				4.Regulations
			(a)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Secretary of Transportation shall promulgate regulations to carry
			 out the provisions of section 14501(d) of title 49, United States Code, as
			 amended by section 3.
			(b)ProvisionsThe
			 regulations promulgated pursuant to subsection (a) shall include—
				(1)a
			 comprehensive list of the ancillary facilities determined by the Secretary to
			 be necessary, appropriate, desirable, and useful to the business of the
			 provision of prearranged ground transportation service;
				(2)a
			 schedule of suggested fees that—
					(A)may be charged for
			 such ancillary facilities by any transportation terminal operator to a provider
			 of prearranged ground transportation service for the availability of the
			 ancillary facility; and
					(B)are determined by
			 the Secretary to be reasonable in relation to the costs of operating the
			 ancillary facility;
					(3)a
			 requirement that any fee proposed by a transportation terminal operator for the
			 availability of an ancillary facility may not be greater than the fee for such
			 ancillary facility provided in the schedule described in paragraph (2), unless
			 the fee is approved in advance by the Secretary after a public hearing and
			 determination that the proposed fee and the amount of the fee for the
			 availability of such ancillary facility at such transportation terminal—
					(A)is reasonable in
			 relation to the costs of operating the ancillary facility; and
					(B)otherwise complies
			 with section 14501(d) of title 49, United States Code; and
					(4)such other
			 provisions as the Secretary determines to be necessary or appropriate to carry
			 out such section 14501(d) in a manner that prevents the imposition by a
			 transportation terminal operator of—
					(A)fees to be paid by
			 or with respect to a motor vehicle that is providing prearranged ground
			 transportation service; or
					(B)any other
			 discriminatory or punitive action or measure against, or with respect to, a
			 motor vehicle that is providing prearranged ground transportation
			 service.
					
